Examiner’ Comments
This action is in response to the amendment filed on 11/15/21.
Claims 15-28 are pending and have been examined.
Reasons for Allowance


The following is an examiner's statement of reasons for allowance. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claims 16 and 23 recite a novel electric power tool comprising a back torque transducer configured to measure a back torque reaction value before an  input bevel gear; and a front torque transducer configured to measure a front torque reaction value after an output bevel gear, wherein the front torque transducer comprises a front torque transferring element configured to transfer reaction torque to the housing and carrying front strain measuring sensors configured to generate the front torque transducer value and a front amplifier configured to amplify the front torque transducer value and arranged close to the front strain measuring sensors, and wherein the back torque transducer comprises a back torque transferring element configured to transfer back reaction torque to the housing and carrying back strain measuring sensors configured to generate the back torque transducer value. It is the back torque transducer configured to measure a back torque reaction value before the input bevel gear; the front torque transducer configured to measure a front torque reaction value after an output bevel gear, the front torque transferring element, the front strain measuring sensors, the front amplifier, and wherein the back torque transducer comprises a back torque transferring element configured to transfer back reaction torque to the housing and carrying back strain measuring sensors configured to 
Regarding claim 19, it is the controller configured to control the tightening performed by the electric power tool based on one of the front torque transducer value or the back torque transducer value and monitor the tightening based on the other of the front torque transducer value or the back torque transducer value not used to control the tightening in combination with the other claimed elements of the device that are novel over the prior art of record.
Regarding claim 22, it is the controller is configured to terminate the tightening when the front torque transducer value and the back torque transducer value exceed a torque difference limit in combination with the other claimed elements of the device that are novel over the prior art of record.
Regarding claim 26, it is the controller configured to control the tightening performed by the electric power tool based on one of the front torque transducer value or the back torque transducer value; and monitor the tightening based on the other of the front torque transducer value or the back torque transducer value not used to control the tightening in combination with the other claimed elements of the device that are novel over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        /MICHELLE LOPEZ/Primary Examiner, Art Unit 3731